On Petition for Rehearing.
Myers, J.
4. Counsel, not heretofore connected with this ease, have filed a petition for a rehearing, and briefs in support thereof. Prom these briefs we learn that appellant company is now in the hands of a receiver, and that counsel who now file said petition are the *218attorneys for such receiver. The petition proceeds upon the theory that in our former opinion we failed to pass upon all the questions presented by the record. Appellees in their original briefs made the point that appellant’s original brief did not comply with rule twenty-two, clause five, of this court and the Supreme Court, and for that reason no question was presented for our consideration. Strictly speaking, this contention of appellees was well taken, and when it is so we have no right to disregard the rule or go beyond the brief of appellant in quest of errors. But allowing appellant the benefit of the doubt in this regard, we did consider what we supposed were the leading questions, but from the brief on rehearing it is shown that we did not consider all of the questions to be found in the record. These questions, to which our attention is now called by the petition for a rehearing, were not properly presented by appellant in its original presentation of the case, and, being overlooked by us, they cannot be raised and considered upon a petition for a rehearing. Chapman v. Jones (1898), 149 Ind. 434; Martin v. Martin (1881), 74 Ind. 207.
As to the questions considered in our original opinion, we find no reason to change our former conclusion. The petition for a rehearing is overruled.